FILED
                                                          MARCH 25, 2021
                                                    In the Office of the Clerk of Court
                                                   WA State Court of Appeals, Division III


           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In re the Custody of:                         )         No. 37118-2-III
                                              )
G.A.K.K.†                                     )
                                              )
JANINE C. PRITT,                              )
                                              )
                        Appellant,            )         UNPUBLISHED OPINION
                                              )
KYLA KOONTZ and                               )
MICHAEL KOONTZ JR.,                           )
                                              )
                        Respondents.          )

       LAWRENCE-BERREY, J. — Janine Pritt appeals the trial court’s order imposing

sanctions for twice violating its order to make Michael and Kyla Koontz’s daughter

available to them for visitation. We affirm and award the Koontzes their reasonable

attorney fees on appeal.

                                          FACTS

       Kyla Koontz and Michael Koontz are the biological parents of G.A.K.K, a girl,

born in 2014. In 2016, Janine Pritt, G.A.K.K.’s aunt, filed this petition for nonparental

custody. In July 2018, the trial court found that the Koontzes had neglected G.A.K.K.,



       †
        To protect the privacy interests of the minor, we use initials to refer to her
throughout this opinion. Gen. Order for Court of Appeals, In Re Changes to Case Title
(Wash. Ct. App. Aug. 22, 2018) (effective Sept. 1, 2018),
http://www.courts.wa.gov/appellate_trial_courts.
No. 37118-2-III
In re Custody of G.A.K.K.


placed G.A.K.K. with Ms. Pritt, and entered an order allowing the Koontzes supervised

visitation.

       The visitation order provided:

       [The parents] shall have 2 supervised visitations, per month, for 4 hours
       each, on the first and third Saturday of each month. Visitation shall occur
       in Seattle/King County area at a supervised facility. [The parents] shall be
       responsible for making arraignments [sic]. This visitation schedule shall
       remain in effect until further Order of the Court.

Clerk’s Papers (CP) at 40, 42.

       On March 15, 2019, the court heard the Koontzes’ motion for an order expanding

and/or clarifying the visitation order. Ms. Pritt opposed the motion. Among other

reasons, she argued the Koontzes’ professional supervisor, Brandon Moore, had not been

vetted. The court expressed a willingness to modify the visitation order, but denied the

motion until the Koontzes provided a specific location for visits. The court noted that the

July 2018 visitation order was still in effect.

       On April 1, 2019, Mr. Moore called Ms. Pritt’s attorney and left a message

identifying himself as the visitation supervisor and provided notice of the time and




                                                  2
No. 37118-2-III
In re Custody of G.A.K.K.


location of the Koontzes’ upcoming Saturday visit.1 On April 4, Mr. Koontz

e-mailed Ms. Pritt’s attorney: “Could we please get verification that my daughter will be

at our visit this weekend Brandon Moore has contacted you with the location but we have

not got a response from you or your client. Your response is appreciated.” CP at 202.

On April 5, Ms. Pritt’s attorney responded that he did not receive the e-mail the day

before because he was in trial, but to “please follow [the trial judge’s] very clear order

regarding visitation.” CP at 201. Later that day, the Koontzes’ attorney responded:

       Neither you nor your client responded to Brandon’s attempts to confirm the
       visitation. Your cryptic message to Mr. Koontz is unhelpful. The visitation
       cannot take place because [neither] Janine nor your office confirmed the
       visit.

       If this visit does NOT take place tomorrow, your client is in contempt of
       court.

CP at 204. The April 6 visitation did not take place.

       On April 17, 2019, Mr. Moore called and left a message with Ms. Pritt’s attorney’s

office regarding the location and time of the upcoming visit scheduled for April 20. That

day, Mr. Koontz also e-mailed both parties’ attorneys: “Please confirm our visit this


       1
         The parties had adopted this process for arranging visits because a protective
order had prohibited direct communication between them, and Ms. Pritt had taken the
position that not even Mr. Moore could contact her or her husband. We note that the
protective order actually expired on March 22, 2019, one week before Mr. Moore’s
telephone call.

                                              3
No. 37118-2-III
In re Custody of G.A.K.K.


weekend.” CP at 205. He attached a screenshot of a message from Mr. Moore describing

how he called and left voicemails with “front desk staff” about the Koontzes wanting a

four hour visit on Saturday. CP at 206. Later that morning, the Koontzes’ attorney e-

mailed Ms. Pritt’s attorney requesting confirmation for the Saturday visit. The following

day, Ms. Pritt’s attorney’s assistant responded that he would respond as soon as he was

able. The Koontzes’ attorney answered that she had a declaration drafted in support of an

order of contempt for the missed April 6 visitation.

       On April 19, 2019, the Koontzes filed a motion for contempt. The Koontzes’

attorney again e-mailed Ms. Pritt’s attorney: “This is Easter Weekend. Tomorrow is Holy

Saturday. My clients want to know whether your client is going to show up for the visit.

It is an important holiday for my clients and they want to see [G.A.K.K.].” CP at 210.

Mr. Moore also called Ms. Pritt directly and left a detailed message about the next day’s

visit. The April 20 visitation did not happen. On April 23, 2019, the Koontzes amended

their contempt motion to include the missed April 20 visitation.

       On July 23, 2019, the trial court heard the contempt motion. Ms. Pritt argued that

the parties decided, during the March 2019 motion, that Mr. Moore was not suitable. The

court rejected the argument, and noted: “[T]here is no order that indicates that Mr. Moore

could not be a supervisor—professional supervisor.” Report of Proceedings (RP)


                                             4
No. 37118-2-III
In re Custody of G.A.K.K.


(July 23, 2019) at 46. Ms. Pritt then argued there was nothing in writing establishing the

April 6 visitation. The Koontzes pointed to Mr. Moore’s declaration, where he stated he

had called Ms. Pritt’s attorney’s office and left messages before both scheduled

visitations. Ms. Pritt then argued the Koontzes “didn’t come because they knew they

didn’t set it up.” RP (July 23, 2019) at 48. The court rejected that argument: “[T]hey

didn’t get confirmation. So they wouldn’t drive all the way to Seattle at a location when

they knew the child wouldn’t be there.” RP (July 23, 2019) at 53.

       The trial court found: “I believe Mr. Moore gave the specific information to your

office or Ms. Pritt on these particular days and particular times and location. That’s really

about credibility.” RP (July 23, 2019) at 53. The court acknowledged there was no

“documentation” other than Mr. Moore’s declaration, but that was common in family law

cases and the order did not require the Koontzes to provide written notice to Ms. Pritt.

Based on this finding, the court found that Ms. Pritt violated the temporary parenting plan

by failing to bring G.A.K.K. for two visits on April 6 and April 20, 2019.

       At the contempt order presentation hearing, the trial court stated:

              [The] Court will indicate I’m in receipt of the contempt hearing
       order. [The] Court did make the finding that Ms. Pritt failed to obey the
       order on July 19, 2018, on two different occasions, specifically April 6th,
       2019, and April 20th, 2019.
              [The] Court will indicate that, based on that, I have found Ms. Pritt
       in contempt.

                                             5
No. 37118-2-III
In re Custody of G.A.K.K.


RP (Sept. 13, 2019) at 10. The court denied Ms. Pritt’s motion for clarification and

reconsideration and ordered Ms. Pritt to pay attorney fees of $1,110 and a $500 civil

penalty for violating RCW 26.09.160(2)(b)(iii).

      The contempt order reads:

      JANINE PRITT was aware of the court order dated July 19, 2018 and the
      obligations set forth in the court order were clearly stated. Ms. Koontz
      obtained a supervisor to supervise the visits in King County for April 6, and
      April 20, 2019 as ordered. JANINE PRITT knew visits were court
      ordered for [the] first and third Saturday of every month. JANINE PRITT
      did not make the child available for supervised visits April 6 or April 20,
      2019. Ms. Koontz was unable to visit with the minor child on April 6 or
      April 20, 2019.

      . . . When this person did not obey the parenting/custody order, s/he acted in
      bad faith.

      ....

      JANINE PRITT the noncomplying parent failed to establish by a
      preponderance of the evidence that she lacked the ability to comply or
      establish a reasonable excuse for noncompliance.

      ....
      . . . This person is able to follow the parenting/custody order now. This
      person is not willing to follow the parenting/custody order.

      . . . JANINE PRITT has the ability to follow the order. However, Janine
      Pritt disagrees with the court’s order to provide visitation with the minor
      child unless and until Ms. Koontz confesses that she intentionally medically
      abused the minor child.

      ....

                                            6
No. 37118-2-III
In re Custody of G.A.K.K.


       JANINE PRITT is in contempt.

CP at 293-94.

       Ms. Pritt appealed.

                                        ANALYSIS

       CONTEMPT

       Ms. Pritt contends the trial court abused its discretion in finding her in contempt

because the Koontzes never provided her with the date, time, place, and supervisor for the

visitations. We disagree.

       “We review a trial court’s decision on contempt for an abuse of discretion.” In re

Marriage of Davisson, 131 Wash. App. 220, 224, 126 P.3d 76 (2006). “In reviewing a

contempt finding, we look for facts constituting a plain order violation and strictly

construe the order.” Id. A written contempt order must contain a specific finding that the

party found in contempt had acted in bad faith or committed intentional misconduct.

In re Marriage of James, 79 Wash. App. 436, 441, 903 P.2d 470 (1995). Findings of fact

must be supported by substantial evidence. In re Marriage of Rideout, 150 Wash. 2d 337,

352, 77 P.3d 1174 (2003). Evidence is substantial if it could persuade a reasonable

person that the fact found is true. In re Marriage of Chandola, 180 Wash. 2d 632, 642, 327
P.3d 644 (2014).


                                             7
No. 37118-2-III
In re Custody of G.A.K.K.


       Ms. Pritt’s argument requires us to disregard the trial court’s factual finding. We

do not review credibility determinations on appeal. Morse v. Antonellis, 149 Wash. 2d 572,

574, 70 P.3d 125 (2003). The court found that statements in Mr. Moore’s declaration

were credible. This is permissible. See James, 79 Wash. App. at 442 (“The trial court may

weigh the credibility of each party based on sources other than oral testimony.”). Mr.

Moore’s declaration supports the trial court’s finding that Ms. Pritt was made aware of

the date, time, place, and supervisor for both requested visitations.

       Ms. Pritt next contends the trial court abused its discretion in finding her in

contempt because the Koontzes did not travel to Seattle for the requested visitations. We

disagree. Ms. Pritt’s unwillingness to confirm the visitations showed she would not make

G.A.K.K. available for the requested visits. The law does not require a person to perform

a useless act. See Willener v. Sweeting, 107 Wash. 2d 388, 395, 730 P.2d 45 (1986) (Where

performance by one party is a condition to performance by the other, a party is not

required by law to do a useless act and tender performance where the other party will not

perform.). The Koontzes had no obligation to make the round trip from Moxee (east of

Yakima) to Seattle to establish Ms. Pritt’s violations of the visitation order.




                                              8
No. 37118-2-111
In re Custody of G.A.KK


       Finally, Ms. Pritt assigns error to the trial court's unwillingness to continue the

hearing to permit discovery. This assignment of error is waived because Ms. Pritt failed

to present argument or authority in her opening brief on this issue. Cowiche Canyon

Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549 (1992).

       ATTORNEY FEES


       The Koontzes request an award of reasonable attorney fees. They cite three bases,

including RCW 7 .21.030(3), which provides: "The court may ... order a person found in

contempt of court to pay a party for any losses suffered by the party as a result of the

contempt and any costs incurred in connection with the contempt proceeding, including

reasonable attorney's fees.,, We grant the Koontzes' request under this basis.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                           Lawrence-Berrey, J.

WE CONCUR:
                           I




 Q.                'c..1
                           I




Pennell, C .J.                             Fearing, J.

                                              9